FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT WILLIAM WALTERS,                          No. 10-15890

               Plaintiff - Appellant,            D.C. No. 3:07-cv-04921-TEH

  v.
                                                 MEMORANDUM *
M. EVANS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Robert William Walters, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2006). We affirm.

      The district court properly granted summary judgment because Walters

failed to raise a genuine dispute of material fact as to whether defendants’

treatment of his shoulder and back injuries constituted deliberate indifference to his

medical needs. See Wilson v. Seiter, 501 U.S. 294, 298 (1991) (inmate must

establish that prison officials “possessed a sufficiently culpable state of mind” to

implicate the Eighth Amendment); Jett, 439 F.3d at 1096 (deliberate indifference

requires “a purposeful act or failure to respond to pain or possible medical need”).

      Walters’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-15890